Citation Nr: 0023989	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-33 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision that increased the 
evaluation for bilateral pes planus from zero to 30 percent.  
In June 2000, the Board remanded the case to the RO with 
instructions to advise the veteran of his right with regard 
to representation.  The requested action was performed and 
the case returned to the Board.



FINDING OF FACT

The veteran's flatfeet are manifested primarily by diminished 
longitudinal arch, ankle strain, occasional tenderness in the 
areas of the toes and Achilles tendons, occasional 
callosities, a mild shift in weight bearing line, and pain 
with activity and weight bearing; limitation of the ankle, 
functional impairment of the ankles, marked pronation of the 
feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation of either foot are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 4.71a, Codes 5276, 
5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1951 to January 
1953.

A May 1992 RO rating decision granted service connection for 
bilateral pes planus and assigned a zero percent rating for 
this condition, effective from November 1991.  This rating 
remained unchanged until the October 1996 RO rating decision 
increased it to 30 percent.  The 30 percent rating was 
effective from August 1996.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1996 to 
1999.  The more salient medical reports with regard to the 
claim being considered in this appeal are discussed in the 
following paragraphs.

A private medical report dated in July 1996, notes the 
veteran's history of foot pain aggravated by walking and 
standing.  The findings were palpable pulses, tinea pedis, 
and pes planus.  The diagnosis was pes planus.

The veteran underwent a VA medical examination in October 
1996.  He complained of pain in both of his feet.  He stated 
that the pain was getting progressively worse and that his 
feet were achy and stiff in the morning.  He walked with a 
cane due to foot pain.  Prolonged walking, standing, and cold 
damp weather reportedly made the feet hurt more.  Examination 
of the right foot revealed a greatly diminished longitudinal 
arch.  Flexion and extension of the toes was mildly decreased 
and painful.  The sole of the foot was covered with calluses.  
There was no evidence of swelling.  The left foot was tender 
about the toes in the plantar arch.  There was decrease in 
the longitudinal arch.  There was decreased flexion and 
extension of the toes.  He walked with a mildly everted, 
limping, and cane assisted gait.  The diagnoses were 
bilateral pes planus, degenerative joint disease of the feet, 
and bilateral callosities of the feet.  The examiner noted 
that the veteran walked with a cane assisted gait and that 
his condition was worsened by flare ups.  It was noted that 
the range of motion of the toes and pain was much worse 
during flare ups.

The veteran underwent a VA medical examination in May 1998.  
He reported that he could walk one or two blocks without 
resting.  He was not wearing orthotics at the time of this 
examination.  He reported needing a cane to ambulate.  There 
was moderate to severe loss of the great arches of the feet 
with a mild shift in weight bearing line.  There was no 
pronation deformity.  There was tenderness of both Achilles 
tendons.  The impression was mild to moderate pes planus of 
both feet.  It was noted that the veteran was prone to mild 
exacerbations of this condition and easy fatigability.

The veteran underwent a VA medical examination in February 
1999.  He complained of increased pain in his feet and ankle 
joints that was worse with walking or exerting weight on the 
feet.  There was mild to a moderate degree of pes planus with 
the left foot being worse then the right while the veteran 
was standing and weight bearing.  There was about a half inch 
shift of the left foot away from the midline, but there was 
no evidence of burdened gait.  There was mild hallux valgus, 
bilaterally, the left toe being 30 degrees and the right toe 
being about 10 degrees.  There was no evidence of any 
callosities on the undersurface of the foot, but there was a 
small callosity on the head of the right metatarsal measuring 
about a half inch in diameter.  All the toenails had evidence 
of fungal infections and they were cracked.  The skin on the 
bottom of the feet was cracked. There was no evidence of 
calluses on the bottom of the feet.  There was no swelling, 
redness or tenderness of the ankles.  Dorsiflexion of the 
ankles was to 25 degrees, bilaterally, and plantar flexion 
was to 45 degrees, bilaterally.  There was no evidence of 
fatigability, incoordination or any functional loss of range 
of motion.  The impression was bilateral pes planus with 
symptoms that included pain, especially worse on standing.  
The examiner noted that the joint was prone to exacerbations 
and flare ups on a daily basis, especially on weight bearing.


B.  Legal Analysis

The veteran's claim for an increased evaluation for bilateral 
pes planus is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

The evidence shows that the veteran's bilateral pes planus is 
manifested primarily by pain that is aggravated by activity 
and weight bearing, a decrease in the longitudinal arch of 
each foot, occasional tenderness around the toes, occasional 
tenderness of the Achilles tendons, a mild shift in the 
weight bearing line, bilateral ankle strain, and occasional 
callosities.  The evidence, however, does not show the 
presence of marked pronation, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation of 
either foot to support the assignment of a 50 percent rating 
for the bilateral pes planus under diagnostic code 5276.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the medical evidence 
indicates that the veteran has daily flare-ups of pain that 
affect the ankles, but the medical evidence does not reveal 
any significant fatigability, incoordination or loss of range 
of motion of the ankles.  At the time of the February 1999 VA 
medical examination, the range of motion of the ankles was 
normal and there was no evidence of fatigability or 
incoordination of the ankles.  Under the circumstances, the 
Board finds that separate evaluations for functional loss of 
the ankles under diagnostic code 5271 or 5284 are not 
warranted.

After consideration of all the evidence, the Board finds that 
the 30 percent evaluation for the veteran's bilateral pes 
planus under diagnostic code 5276 best represents the 
veteran's disability picture.  The preponderance of the 
evidence is against the claim for a higher rating for this 
condition, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for bilateral pes planus is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

